MANAGEMENT’S DISCUSSION AND ANALYSIS The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Corp. for the year ended December31, 2010. This information is provided as of March7, 2011. In this MD&A, references to “Baytex”, the “Company”, “we”, “us” and “our” and similar terms refer to Baytex Energy Corp. and its subsidiaries on a consolidated basis, except where the context requires otherwise. This MD&A should be read in conjunction with the Company’s audited consolidated comparative financial statements for the years ended December31, 2010 and 2009, together with accompanying notes, and the Annual Information Form for the year ended December31, 2010. The Company’s Annual Information Form for the year ended December31, 2010, will be filed in late March 2011. These documents and additional information about Baytex are available on SEDAR at www.sedar.com. All amounts are in Canadian dollars, unless otherwise stated and all tabular amounts are in thousands of Canadian dollars, except for percentage and per common share or per trust unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used in isolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information and statements. CORPORATE CONVERSION At year-end 2010, Baytex Energy Trust (the "Trust") completed a plan of arrangement under the Business Corporations Act (Alberta) pursuant to which it converted its legal structure from an income trust to a corporation (the "Corporate Conversion").Pursuant to the Corporate Conversion: (i)on December31, 2010, holders of trust units of the Trust exchanged their trust units for our common shares on a one-for-one basis; and (ii)on January1, 2011, the Trust was dissolved and terminated, with the result that we became the successor to the Trust. The reorganization into a corporation has been accounted for on a continuity of interest basis and accordingly, the consolidated financial statements reflect the financial position, results of operations, and cash flows as if the Company had always carried on the business formerly carried on by the Trust. Despite the change in legal structure from a trust to a dividend paying corporation, the Company’s business objectives and strategies remain unchanged and all officers and directors remain the same. Baytex's business objectives are directed towards growing its production and asset base through internal property development and acquisitions with the objectives of providing monthly income to its Shareholders and creating long-term value for its Shareholders. This will be maintained by investing capital to enhance the value of Baytex's assets, operating Baytex's producing oil and gas properties in a low cost manner to maximize the recovery of reserves, and paying monthly dividends to Shareholders. Baytex will continue to direct its efforts to increase the value of its assets through development drilling and associated development activities and enhanced oil recovery activities as well as by the periodic acquisition of undeveloped and producing oil and gas properties. Baytex will also seek to acquire oil and natural gas producing properties and primarily participate in development activities that are generally considered to be of a low risk nature in the oil and gas industry. Also, a minor percentage of each year's capital budget will be devoted to moderate risk development and lower risk exploration opportunities on its properties. The Common Shares of Baytex trade on the Toronto Stock Exchange (the "TSX") and the New York Stock Exchange (the “NYSE”) under the trading symbol BTE. Beginning with the January 31, 2011 record date, shareholders of Baytex will receive payments in the form of dividends. Prior to the Corporate Conversion on December 31, 2010, distributions were paid to unitholders. NON-GAAP FINANCIAL MEASURES Baytex evaluates performance based on net income and funds from operations. Funds from operations is not a measurement based on Generally Accepted Accounting Principles in Canada (“Canadian GAAP”), but is a financial term commonly used in the oil and gas industry. Funds from operations represents cash flow from operating activities before changes in non-cash working capital and other operating items. The Company’s determination of funds from operations may not be comparable with the calculation of similar measures for other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future dividends to shareholders and capital investments. The most directly comparable measures calculated in accordance with Canadian GAAP are cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Distributions or Dividends”. Page 1 of 20 Total monetary debt is a non-GAAP measure which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized gains or losses on financial derivative contracts)), the principal amount of long-term debt and the balance sheet amount of the convertible debentures and long-term bank loan. Operating netback is a non-GAAP measure commonly used in the oil and gas industry. This measurement helps management and investors to evaluate the specific operating performance by product. There is no standardized measure of operating netback and therefore operating netback as presented may not be comparable to similar measures presented by other issuers. Operating netback is equal to product revenue less royalties, operating expenses and transportation expenses divided by barrels of oil equivalent. OUTLOOK – ECONOMIC ENVIRONMENT In 2010, the energy and commodity markets continued to improve. The spot price for West Texas Intermediate (“WTI”) at December31, 2010 was US$91.38/bbl, up from US$79.36/bbl at December31, 2009 showing continued strength in crude oil prices in the commodity marketplace. Going forward, Baytex continues to be focused on the following objectives: preserving balance sheet strength and liquidity, maintaining and, where possible, profitably expanding its productive capacity and delivering a sustainable dividend to its shareholders. 2010 OVERVIEW Baytex is a Calgary, Alberta based conventional oil and gas corporation engaged in the acquisition, development and production of petroleum and natural gas in the Western Canadian Sedimentary Basin and the United States. Our business has been to increase production levels through investing approximately half of our internally generated funds form operations to Exploration and Development (“E&D”) activities while distributing most of the balance of our cash flow to holders of our trust units. Over our life as a trust, we have grown our reserve base and added to production levels through E&D activities complimented by strategic acquisitions. During 2010, Baytex executed a successful capital program, resulting in the replacement of 274% of production (on a proved plus probable basis) by reinvesting 52% of our internally generated funds form operations into E&D activities. When acquisitions are included, Baytex replaced 297% of production. As at December 31, 2010 we had a reserve base of 229 million boe on approved plus probable basis. During the year ended December 31, 2010, our production averaged 44,341 boe/d, primarily from Canada. On May 26, 2010, we closed the acquisition of a private entity with heavy oil assets in the Lloydminster area of Saskatchewan for total net consideration of $40.9 million, adding approximately 900 bbl/d of oil production at accretive metrics. In the second quarter of 2010, Baytex expanded our Bakken/Three Forks position in the United States to approximately 124,000 net acres, including the addition of high working interest lands in Williams County, North Dakota. In 2010, we conducted a number of successful thermal development projects employing technology to create greater production rates, increased recovery and stronger capital efficiencies injection pilot projects in our Seal area. Page 2 of20 RESULTS OF OPERATIONS Production Years Ended December 31 Daily Production Change Light oil and NGL (bbl/d) (6 %) Heavy oil (bbl/d) (1) 16 % Natural gas (mmcf/d) (6 %) Total production (boe/d) 7 % Production Mix Light oil and NGL 15
